Case 1:18-cv-00957-CMH-TCB Document 117 Filed 07/26/21 Page 1 of 2 PageID# 1803




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA


  UMG RECORDINGS, INC., et al.,

                         Plaintiffs,

                 v.                                 Case No. 1:18-cv-00957-CMH-TCB

  KURBANOV, et al.,

                         Defendants.


                PLAINTIFFS’ MEMORANDUM IN RESPONSE TO
           MOTION TO WITHDRAW AS COUNSEL FOR TOFIG KURBANOV

        Plaintiffs do not object to the withdrawal of Val Gurvits, Matthew Shayefar, Evan Fray-

 Witzer, and Jeffrey Geiger as counsel for Defendant Tofig Kurbanov (“Defendant”). In view of

 the pending withdrawal motion, Defendant’s steadfast refusal to comply with the Court’s

 discovery orders and participate in discovery, and the deadline for completion of fact and expert

 discovery in less than three weeks, Plaintiffs respectfully request that the Court promptly

 suspend discovery and the final pretrial conference pending a ruling on a motion for terminating

 sanctions that Plaintiffs intend to file by August 13, 2021.

        Good cause exists to extend all case deadlines. All discovery is set to conclude by

 August 13, 2021, and a pretrial conference is scheduled for August 19, 2021. (ECF No. 77; ECF

 No. 87, ¶ 1.) Defendant has failed to comply with the Court’s June 4, 2021 and June 25, 2021

 discovery orders to produce documents and information that is plainly relevant to the core claims

 and defenses in this case. Defendant’s counsel stated that Defendant “has made clear that he

 does not intend to cooperate further with the present litigation” and “has indicated that he will

 not provide Counsel for Defendant with any additional discovery and will not sit for his

 previously-noticed deposition.” (ECF No. 115, at 2.) Suspending discovery and the pretrial
Case 1:18-cv-00957-CMH-TCB Document 117 Filed 07/26/21 Page 2 of 2 PageID# 1804




 conference pending a ruling on Plaintiffs’ forthcoming motion for terminating sanctions will lead

 to the orderly and expeditious disposition of this action and further avoid unnecessary and

 expensive discovery, including completing the production of documents responsive to

 Defendant’s discovery requests, preparing a supplemental expert report, and burdening third

 parties with discovery.

        Further, Defendant’s counsel stated that, if their motion to withdraw is allowed, they will

 provide Plaintiffs’ counsel with the email address and telephone number that they have used to

 communicate with Defendant. (ECF No. 115, at 3.) If the Court grants Defendant’s counsel’s

 motion to withdraw, Plaintiffs respectfully ask the Court to authorize Plaintiffs’ counsel to serve

 any filings on Defendant at that email address.*



 Respectfully submitted,

 Dated July 26, 2021                                      /s/ Scott A. Zebrak
                                                          Scott A. Zebrak (VSB No. 38729)
                                                          Matthew J. Oppenheim (pro hac vice)
                                                          Lucy Grace D. Noyola (pro hac vice)
                                                          Kellyn M. Goler (pro hac vice)
                                                          OPPENHEIM + ZEBRAK, LLP
                                                          4530 Wisconsin Avenue, NW, 5th Floor
                                                          Washington, DC 20016
                                                          Tel: (202) 480-2999
                                                          Fax: (866) 766-1678
                                                          scott@oandzlaw.com
                                                          matt@oandzlaw.com
                                                          lucy@oandzlaw.com
                                                          kellyn@oandzlaw.com

                                                          Attorneys for Plaintiffs




 *
  Before Defendant’s counsel filed an appearance in this case, the Court authorized Plaintiffs to
 serve process on Defendant by email. (ECF No. 14.)

                                                    2
